ANNEX —-A

SECRETARY’S
CERTIFICATE
i Ges Ga

Santes of the Special Board Meeting of J. C. G. Resources Corp.
held at its office at 1962 C. M. Recto Avenue, Quiapo, Manila : !
on July 23, 1997 '

Present:

Jocl T. Go
Vv icente C. Go

Amado M. Santiago, Jr.

‘The chairman called the meeting to order and announced the presence of a quorum. He
sed the Board that the purpose of the meeting is to authorize the President to enter
iio a Mincral Production sharing Agreement with the Secretary of the Department of
Vavironment and M-tural Resources for and in behalf of the Company on its project site
located in the municipalities of Alegria, Mainit and Tubod, province of Surigao del Noite,
and also to apply fer an Exploration Permit Application over the same arca.

Atier further discussion, the Board unanimously approved, on motion made and seconded,
the following resolutions:

‘SOLVED THAT, the Board authorize as it hereby authorizes its President, Mr. Jocl
to cuter into a Mineral Production Sharing Agreement with the Secretary of the
srtment of Lnvironment and Natural Resources for and in behalf of J. C. G.
HESSOURCES CORPORATION on its project site in Surigao del Norte;

OVED FURTHER, to authorize its President, Mr. Joel T. Go to apply for an
Exploration Permit for its project in Surigao del Norte with Mines and Geosciences
Bureau and/or Department of Environment and Natural Resources.

‘There being, no further matters to be discussed, the meeting adjourned.

Certified Correct

AMADO M,, cane :
Corporate Secretary

ATTESTED:

70 VICENTE C. GO
President Director j

ELVY T.GO i
Director
ANNEX -B

LOCATION MAP
OR
SKETCH PLAN
94 30'30"

128*36'

9°30'30"

120°37"

125°34'00"

1a5°34"00"

NTH FLOOR, GETESCO’ CORPORATE CENTER,

93130"

125*33" 0"

12693330"

9*32'00"| 125*33'00"
9e32'z0" | 128°33'00"
9*32'30°| 125°33*30"
| _9¢34*00* | 128+s3'30"
saad aul
29°34'00" | 125*34%00"

‘or a4'z0"

125*34'00"

yl

APSA ei) 00082.

ce RESOURCES CORPORATION

CORNER GIL PUYAT STS. QUIAPO, “ay

Movat Legaspi

ANNEX —C

EXPLORATION
WORK
PROGRAM
EXPLORATION WORK PROGRAM

1.0NAME AND ADDRESS OF COMPANY/PROPONENT

JCG RESOURCES CORPORATION
11" Floor, Gotesco Corporate Centre,

- Bilibid Viejo corner Gil Puyat Streets,
Quiapo, Manila City

= ATTN: MR. JOEL T. GO
President

= 2.0LOCATION OF PROJECT
The project is situated within the municipalities of Alegria, Mainit, Tubod and

Bacuag - Surigao del Norte Province . It is bounded by the following
geographical coordinates:

' CORNER LATITUDE LONGITUDE
Block | (Area: 1,265.0309 Has)
— 1 9°28'30" 125°35'00"
2 9°29'30" 125°35'00"
U 3 9°29'30" 125°34'30"
4 9°30'30" 125°34'30"
5 9°30'30" 125°35'00"
u 6 9°30'00" 125°35'00"
7 9°30'00" 125°36'30"
8 9°30'30" 125°36'30"
“ 9 9°30'30” 125°37'30"
10 9°30'00" 125°37'30"
14 9°30'00" 125°37'00"
= 12 9°29'00" 125°37'00"
13 9°29'00” 125°36'30"
LY 14 9°28'30" 125°36'30"
Block II (Area: 2,023.7367 Has)

U 1 9°31'00" 125°34'00"
9°31'30" 125°34'00"
3 9°31'30” 125°33'30"
U 4 9°32'00" 125°33'30"
5 9°32'00” 125°33'00”
6 9°32'30” 125°33'00"
- 7 9°32'30" 125°33'30"
8 9°34’00" 125°33'30"
9 9°34’00" 125°34’00"
~ 10 9°34'30" 125°34'00"
1 9°34’30" 125°35'30"
U 12 9°32'00" 125°35'30"
13 9°32'00" 125°35'00"
14 9°31'30" 125°35'00"
U 15 9°31'30" 125°34’30"

16 9°31'00” 125°34’30"
3.0AREA OR SIZE OF COVERAGE

The project area consists of thirty-nine 81-hectare meridional blocks, with an
aggregate area of 3,288.7676 hectares, more or less.

4.0 PROJECT AREA DESCRIPTION
4.1 Terrain/Physiography

The northern block of the property covering barangays Motorpool, Marga,
Poblacion, San Pablo, Del Rosario & Cawilan of Tubod Municipality;
barangays Magpayang, Siana & Dayano of Mainit Municipality and
barangay Pongtud of Alegria Municpality is characterized by flat to gently
rolling area in the west and low but fairly rugged topography in the east.
The flat area which is about 60% of the northern block has elevations
ranging from 0 to 40 meters. The eastern portion is characterized by
rugged and karst topography with elevations ranging from 40 to 320
meters. The southern block of the property covering barangays San Juan,
Alipao, San Pedro & Budlingin of Alegria Municipality and barangay
Payapag of Bacuag Municipality has moderate to rugged topography with
elevations ranging from 40 meters to 772 meters (the highest peak).

4.2Accessibility

Tubod Municipality which is about 36 kilometers south of Surigao City is
accessible by land both from Surigao City in the north and is 88 kilometers
from Butuan City to the south. Both cities are accessible by regular trips
via land, sea and air from Manila City and Cebu City. National and
municipal roads from Alegria, Mainit and Tubod traverse the property.
Alegria Municipality is 48 kilometers from Surigao City and around 75
kilometers from Butuan City.

4.3Drainage System

Beyond the eastern boundary of the property, the area is cut and
traversed by the headwaters and tributaries of the Campo river which
ultimately drains into the Hinatuan Passage. The western part of the area
is traversed by the Timamana & Tubod creeks; Magpayang River; the
Siana, Dayano, Alipao and Legaspi creeks. All creeks & river ultimately
drain westward into Lake Mainit.

4.4 Vegetation

The eastern and southern portions of the property are generally logged-
over characterized by second growth trees with much “kaingin” open
areas. The western part is planted with coconut, root crops, corn, rice,
bananas, fruit trees, other shrubs and wild cogon. The mountainous south
block was known before as the vegetable bow! of Surigao del Norte
Province while its north eastern part is still classified as timberland.

4.5Land Use

On the total 3,288.7676 hectares, it is estimated that about 60% is logged-
over forest and 40% is brushland / grassland and / or agricultural areas.
5.0 DESCRIPTION

OF EXPLORATION PROGRAM

5.1 Research Work

5.1.1 Survey

5.1.1.1

§.1.1.2
5.1.1.3

5.1.1.4

of previous work/s on the area

Type - data collection and compilation of previous works /
activities / studies done in the area, such as: geochemical
survey; geophysical survey; geological mapping including
lithology, structures, mineralization & alteration; drilling data;
Siana open pit and underground data.

Duration — one month

Coverage — project site and adjacent areas (3,300 hectares)

Proponent — JCG Resources Corp. consultants

5.1.2Data compilation / collation

5.1.2.1

5.1.2.2

Geophysical / geochemical data —- mainly Suricon data

Lithological data — mainly Suricon data

5.1.2.3 Mineralization / alteration studies — mainly Suricon data

5.1.2.4 Various thematic maps covering the project area — if

available

5.1.2.5 Estimated cost — P 100,000.00

5.2Reconnaissance / Regional Survey or Studies

5.2.1Remote sensing studies

§.2.1.1

Type — Landsat imagery (7M) aerial photos of the area
which are being supplied by NAMRIA & CERTEZA and
airborne magnetic data will be studied and interpreted to
enhance the identification of regional structural intersections
that may serve as loci of ore mineralization. It will also
determine other geologic structures such as: faults, folds,
geologic contracts, lithology, etc.

5.2.1.2 Duration —- one month

5.2.1.3 Proponent — JCG Resources Corp. consultants

5.2.1.4 Coverage — the study will cover the project area & adjacent

5.2.1.5

areas (3,300 hectares).

Estimated cost — P 100,000.00
5.2.1.6 Output — a structural map at an appropriate scale which will
be a useful aid in the exploration program.

5.2.2Regional Geological Survey

With the results of item 5.1 and 5.2.1 as a guide, mapping and
sampling of the favorable areas will be undertaken in the ground.
This will involve the identification and plotting of rock types,
mineralization, hydrothermal alteration, geologic structures,
weathering, zoning-silicification & seritization. One to two kilograms
of rock chip sampling from interesting rock outcrops along water
courses and rock exposures, will be conducted. Reports from the
Mines and Geosciences Bureau, Suricon and other private groups
will be accessed.

5.2.2.1 Coverage - the area will depend on the results of the
research work (3,300 hectares).

5.2.2.2 Duration — three months
5.2.2.3. Manpower complement:

1 Geologist
1 Geological aide/mapper
1 aide/brusher

5.2.2.4 Estimated cost - P 150,000.00

5.2.2.5 Output - a geologic map that will be used to correlate with
data from other exploration works in search for potential
target areas that will be subjected to semi-detailed
exploration works.

5.2.3Regional Geochemical Survey

5.2.3.1 Coverage — soil / sediment (ridge) sampling, rocks chip
samples and stream or drainage sampling at 300-meter
intervals on all creeks and rivers that are at least more than
one kilometer length (3,300 hectares).

5.2.3.2 Sampling Media / Sample Type — the method will require
digging a 10-centimeters diameter x 15-centimeters deep
hole with the use of a post-hole digger. About one kilogram
of soil sediments will be taken from specific horizons of the
soil profile for analysis.

5.2.3.3 Sampling Density / Estimated Number of samples — the
sampling density will be approximately 4 to 8 samples per
square kilometer or approximately 250 samples.

5.2.3.4 Mode of Analysis / Target Elements — All samples will be
analyzed by AAS for Au, Ag, Cu, Pb, Zn, and other
pathfinder elements.
5.2.3.5 Manpower complement:

1 Geologist
2 Geological aides
=) 2 aides/brushers

5.2.3.6 Estimated cost - P 200,000.00 (three months)

5.2.3.7 Output - a geochemical map that will be used to correlate

with data from other exploration works in search for potential

- target areas that will be subjected to semi-detailed
exploration works.

bad 5.2.4Regional Geophysical Survey

5.2.4.1 Type — airborne magnetic and electro-magnetic (EM) are
= very useful geological tools for exploration of complex ore,
especially sulfides.

- 5.2.4.2 Coverage - the area studied will depend on the results of the
research work and the regional geological & geochemical
surveys (approximately 1,500 hectares).

Le
5.2.4.3. Duration - one month or more depending on the size of the
anomalous areas delineated.
5.2.4.4 Manpower complement:
~ Contractor personnel
5.2.4.5 Estimated cost - P 500,000.00
5.2.4.6 Output — a geophysical map or profile showing how the
U intensities of electrical conductivity varies over the area being
investigated. The map can be used to: a) define the presence
of intrusions and faulting on a regional scale, b) define
Uo hydrothermally altered rocks.
5.3 Semi-Detailed Survey or Follow-up Studies
~ 5.3.1Geological mapping / alteration studies
U A semi-detailed geological mapping and alteration studies will be

done on areas that have indicated anomalous gold chemistry;
coincident alteration or suspected to be mineralized based on the
U results of the various geological, geochemical & geophysical surveys
in the reconnaissance / regional phase. The results will later be
collated and correlated with other data to determine whether follow-
u up works would still be required or subsurface geological works, test
pitting or diamond drilling is warranted.
5.3.1.1 Coverage - the area will depend on the results of the
u reconnaissance / regional surveys discussed above
(approximately 1,200 hectares).

“ 5.3.1.2 Duration — five months depending on the size of the
anomalous areas delineated by the reconnaissance /
regional surveys.

5.3.1.3. Manpower complement:
u 1 Geologist
1 Geological aide/mapper
1 aide/brusher
= 1 Cook
5.3.1.4 Estimated cost - P 250,000.00

5.3.1.5 Output - a geologic map at a convenient scale showing
faults, folds, alterations, mineralization & lithology, outcrops,

- workings, infrastructure, etc.
5.3.2Geochemical Survey
—
A semi-detailed geochemistry will be done on areas delineated by
regional geochemical study or anomalous catchment basins
~ identified by the regional geological survey.

5.3.2.1 Coverage of the exercise will depend on the favorable
results and number of anomalies identified by the
reconnaissance / regional surveys (approximately 1,200
hectares).

5.3.2.2 Sampling Media - Close stream sediment sampling,

tidge/spur traverse, rock chip and soil sampling (100 meters,

150 meters and 25 meters interval) will be continued at this

stage. Stream sediments across rivers and creeks for Bulk-

~ Leach Extractable Gold (BLEG) will be undertaken on
potential areas. In addition, 50-gram magnetic concentrates

will be collected for gold and base metals analysis. About

U one kilogram of soil will be taken from the "B" horizon of the

soil profile for analysis in a geochemical laboratory.

U 5.3.2.3 Sampling density is estimated to be between 8 to 16
samples per square kilometer. The number of samples will
depend on the size of target area that will be delineated by

U the reconnaissance / regional survey (approximately 150
samples).
= 5.3.2.4 Mode of analysis and target elements will be a multi-element

geochemistry for Cu, Au, As, Zn, Pb, etc.
5.3.2.5 Manpower complement

1 Geologist

2 Geological aides
- 2 Helpers

1 Cook

- 5.3.2.6 The estimated cost - P 200,000.00 (three months)
5.3.2.7 The output will be a semi-detailed isogram map / assay map.
5.3.3Geophysical Survey

- 5.3.3.1 Nature or Type — Surface magnetic, EM and Induced
Polarization (/P) surveys will be conducted on potential areas
delineated by the reconnaissance / regional gelogical,
geochemical and geophysical studies to pick the presence of
intrusions and faulting and hydrothermally altered rocks for
follow-up exploration.

5.3.3.2 Coverage — dependent on the number and size of the
anomalous areas defined by the reconnaissance / regional

= surveys (approximately 1,200 hectares).
5.3.3.3 Manpower complement:
2 Geologists
u 2 Geological aides
4 Helpers
1Cook

~ 5.3.3.4 Estimated cost - P 500,000.00 (four months)

U 5.3.3.5 Output - a geophysical map which will be collated and
correlated with other geological data and interpreted to
determine whether a more detailed sub-surface exploration

~ works is warranted.

5.3.4Subsurface investigation

5.3.4.1 Type — Test pitting and trenching will be conducted on the
anomalous areas or on outcrop of the mineralized zones
U delineated by semi-detailed geological / geochemical /
geophysical evaluation works to initially determine the lateral
extension, grade and other characteristics of the deposits.

5.3.4.2 The number, length and depth of the test pits and trenches
will depend on the number and size of the anomalous areas

- but is projected to be 120 cubic meters and 60 meters,
respectively.
“ 5.3.4.3. The number of samples are estimated to be 60 to 90.

5.3.4.4 Mode of analysis and target elements will be wet chemical
“ analysis of test pit and trenching samples for Cu, As, Zn, Pb,
etc. Gold and silver will be analyzed by fire assaying. The

samples will be sent to accredited laboratories in Manila.
5.3.4.5 Manpower complement:

1 Geologist

1 Geological aide
1 Helper

1 Cook

5.3.4.6 Estimated cost — P 100,000.00 (three months)

5.3.4.7 Output — an isograd map showing the test pit and trench
locations, the corresponding assay values which will serve
as guide for the diamond drilling and/or closely-spaced test
pits.

5.3.4.8 Aditing or tunneling
5.3.4.8.1 two 10 meter tunnel / adit
5.3.4.8.2 Duration — two months
5.3.4.8.3 Estimated cost —- P 100,000.00

5.3.4.8.4 Output — These activities will be conducted to
determine the lateral / vertical extent, number and
width of mineralization / ore zones.

5.4 Topographic Survey

5.4.1Coverage — Detailed topographic & boundary survey will be
conducted on anomalous / mineralized areas delineated by the semi-
detailed exploration works that will be scheduled for closely-spaced
test pits, trenching and diamond drilling operations. The survey will
also include locations of existing and proposed road network;
proposed plant / mill site; tailings pond; waste dump; housing
quarters; office buildings.

5.4.2Scale and Contour Intervals — an appropriate scale map at 1:10,000
scale or larger, and contour intervals of 1 to 5 meters.

5.4.3Manpower Complement:

1 Geodetic Engineer
1 Instrument man

1 Recorder

2 Survey Aids

1 Cook

5.4.4Estimated cost — P 400,000.00 (three months)

5.4.5Output - a topographic map that will be used as vertical and
horizontal control of all detailed geological works including diamond
drilling and access road preparations covering an area of
approximately 200 hectares.
5.5 Detailed Survey or Studies
5.5.1Detailed Geological Mapping

- 5.5.1.1. The survey will use a Brunton compass, tape, GPS, hand
lens, etc. Various geologic features as hydrothermal
alteration, weathering, zoning, silicification, sericitization,

= rock types, structures will be mapped in target areas which
have not been thoroughly explored. These will be correlated
with the geochemical and geophysical anomalies to come up

- with target areas for diamond drilling operations.

5.5.1.2 Coverage - Duration — three (3) months
5.5.1.3. Manpower Complement:

1 Geologist

1 Geological aide
1 Helper

= 1 Cook

5.5.1.4 Estimated Cost - P 200,000.00 inclusive of direct
supervision, labor, materials, supplies & services.

5.5.1.5 Output - a geologic map at an appropriate scale showing
configuration and grades of deposits, traverse routes with
structures, sampling points, lithology & other geologic
features. After completion of the geological mapping and
interpretation, this will be collated with new information
gathered from semi-detailed studies to determine whether
additional geochemical/geophysical work and / or target
testing by diamond drilling will be undertaken.

5.5.2Detailed Geochemical Survey
5.5.2.1 Coverage of Grid Survey - this will cover approximately 100
— hectares. Soil sampling will be at 25 meters x 25 meters and
eventually narrowing down to 12.5 meters x 12.5 meters.
Auger drilling on the highly anomalous areas, if warranted.
5.5.2.2 Estimated Number of Samples - 200

=) 5.5.2.3 Mode of Analysis/Target Elements - this will be a multi-
element geochemistry for Cu, Au, As, Mo, Zn, and Pb.

=) 5.5.2.4 Duration — two months
5.5.2.5 Manpower Complement:
1 Geologist

1 Geological aide
=) 1 Helper
5.5.2.6 Estimated Cost - P 200,000.00 inclusive of direct
supervision, labor, materials and supplies.

5.5.2.7 Output - after completion of the detailed geochemical survey
and interpretation, this will be collated with new information
gathered from detailed geologic studies to determine where
target testing by diamond drilling will be undertaken.

5.5.3Subsurface Investigation

5.5.3.1 Coverage — a determination of the lateral & vertical extent
and grade of the ore body / bodies with the objective of
producing a geological positive & minable reserves.

5.5.3.2

§.5.3.3

5.5.3.4

Drilling

5.5.3.2.1

§.5.3.2.2

§.5.3.2.3

Type: RC & Diamond drilling operations will be
done on areas where mineralization has been
confirmed.

The number of initial holes is estimated to be 7
with programmed depths ranging from 150 meters
(4 holes), 300 meters (7 hole), 500 meters (2
holes). The four shallow holes will be drilled using
an RC drill rig. The deeper holes will be completed
using a diamond drill rig collared using PQ
diameter rods and ultimately stepping down to HQ
and NQ.

Estimated Cost —- P 3,500.000.00 inclusive of
direct supervision, labor, materials, supplies,
services and capital expenditure (six months).

Trenching / test pitting

5.5.3.3.1

§.5.3.3.2

5.5.3.3.3

5.5.3.3.4

Additional test pits, if still required will be done for
reserves calculations. Trenching may no longer be
required here.

The over-all length of the test pits is estimated to
be 1,800 meters comprising of approximately 600
test pits at 3 meters depth per test pit.
Estimated number of samples - 2,400

Estimated cost - P 400,000.00

tunneling or aditing

This phase may not be necessary.
5.5.3.5 Output — core, logs sections, chemical analyses of core
samples and their correlations which will be the basis for the
ore reserves computation. The sub-surface investigation will
assure a level of confidence in the resource interpretation
and estimation that will match the requirement of a pre-
feasibility study and / or feasibility study.

5.6 Result Interpretation
Results from all the research work, geological mappings, geochemical
surveys, geophysical surveys, test pitting, trenching, aditing, tunneling and
drilling will be collated, correlated and interpreted and then put into a final
report.
5.6.1 Duration — three months
5.6.2Estimated cost — P 100,000.00

6.0 TOTAL ESTIMATED EXPLORATION COST (PESOS)

6.1 Summary
ACTIVITIES DURATION COSTS
(Month) (Pesos)
6.1.1Research Work 1 P 100,000.00
6.1.2Reconnaissance / Regional Survey
or Studies
6.1.2.1 Remote Sensing Studies 1 100,000.00
6.1.2.2 Regional Geological Survey 3 150,000.00
6.1.2.3 Regional Geochemical Survey 3 200,000.00
6.1.2.4 Regional Geophysical Survey 2 500,000.00
6.1.3Semi-detailed survey or follow-up
Studies
6.1.3.1 Geologic mapping / alterations 5 250,000.00
studies
6.1.3.2 Geochemical Survey 3 200,000.00
6.1.3.3 Geophysical Survey 4 500,000.00
6.1.3.4 Sub-surface investigation
6.1.3.4.1 test pitting / trenching 3 100,000.00
6.1.3.4.2 aditing / tunneling 2 100,000.00
6.1.4Topographic Survey 3 400,000.00
6.1.5Detailed Survey / Studies
6.1.5.1 Detailed Geologic mapping 3 200,000.00
6.1.5.2 Detailed Geochemical Survey 2 200,000.00
6.1.5.3. Sub-surface investigation
6.1.5.3.1 Drilling 6 3,500,000.00
6.1.5.3.2 Test Pitting 6 400,000.00
6.1.6Interpretation of Results ee 100,000.00

6.1.7Total 50 P 7,000,000.00
8.0 MAP - TOPOGRAPHIC 1:50,000 SCALE

bod Creek

yet

OD PYNGTOR.

} | RESOURCES CORPORATIO

00 GETESCO* CORPORATE CENTER, BiLIBiD™

RNER ciL PUYAY s75., QUIAPO, MAN

6.2Cost
6.2.1Year 1 P 2,600,000.00
6.2.2Year 2 P 4,400,000.00

7.0SCHEDULE OF ACTIVITIES (GANTT CHART)

ACINITY CELA o_o r0] a 2] 19] 4] v5 0] 7] 10] v0] 20] 2] 22] 29] 24
CC
2. Reconnaissance / Regional

2.1 Remote Sensing Studies

2.2 Geological Survey

2.3 Geochemical Survey ai

2.4 Geophysical (Aeromag, EM)
|3. Semi-detailed Survey

3.1 Geological Mapping

3.2 Geochemical Survey

3.3 Geophysical (Mag, EM, IP)

3.4 Subsurface Investigation

3.4.1Test Pitting / Trenching

5. Detailed Survey

5.1 Geological Mapping

5.2 Geochemical Survey

5.3 Subsurface Investigation

5.3.1 Drilling

5.3.2 Test Pitting 6

6. Interpretation of Results 3

9.0NAME AND SIGNATURE OF PERSON(S) PREPARING THE ExwWP

ie
Cu Sorel Waco

CESAR 0./ROMERO RENALDO N. MACEDA
Consulting Mining Engineer Consulting Geologist
Registration No. 882 Registration No. 323
PTR No, 30478241 PTR No. 30478217
January 31, 2002 January 31, 2002

Quezon City Quezon City
December 4, 2002

THE HONORABLE DIRECTOR
Mines & Geosciences Bureau, DENR
North Avenue, Diliman, Quezon City

Sir:

This is in connection with the JCG Resources Corporation Application for Mineral
Production Sharing Agreement denominated as APSA NO. 000032 XIII covering an area of
3288.7676 hectares located in the Municipalities of Tubod, Mainit, Alegria and Bacuag,
Province of Surigao del Norte.

Please be informed that I hereby commit to undertake the implementation of the
Exploration Work Program and the Environmental Work Program under the Mineral
Production Sharing Agreement that may be issued to JCG Resources Corporation.

: Very truly yours,

Cesar O/Romero

Mining Engineer Reg. No. 882
Geologist Reg. No. 359

PTR No. 30478241

January 31, 2002

Quey City

Republic of the Philippines)
City / Municipality of QUEZON GIR% MM.

SUBSCRIBED AND SWORN to before me HEC 9 4
exhibited to me his Community Tax Certificate No. OF
March 08, 2002.

Doc. No. ‘$2
Page No. Ye
BookNo. 3
Series of 2002
ANNEX — D

ENVIRONMENTAL
WORK
PROGRAM
ENVIRONMENTAL WORK PROGRAM

DENR. MGB- XII, SURIGAG CITY

1.0NAME AND ADDRESS OF THE APPLICANT

JCG RESOURCES CORPORATION
11™ Floor, Gotesco Corporate Centre,
Bilibid Viejo corner Gil Puyat Streets,
Quiapo, Manila City

ATTN: MR. JOEL T. GO
President

2.0TYPE AND NATURE OF PROJECT

2.1 Project Description
2.1.1 Objective
The primary objective for which the corporation was organized is
mineral exploration especially for gold, copper, silver and other
associated minerals with the objective of defining a commercially
viable mineral deposit.

2.1.2 Exploration Schedule and Cost

ACTIVITIES DURATION COSTS
(Month) (Pesos)
2.1.2.1 Research Work 1 100,000.00
2.1.2.2 Reconnaissance / Regional Survey
or Studies
2.1.2.2.1 Remote Sensing Studies 1 100,000.00
2.1.2.2.2 Regional Geological Survey 3 150,000.00
2.1.2.2.3 Regional Geochemical Survey 3 200,000.00
2.1.2.2.4 Regional Geophysical Survey 2 500,000.00
2.1.2.3 Semi-detailed survey or follow-up
Studies
2.1.2.3.1 Geologic mapping / alterations 5 250,000.00
studies
2.1.2.3.2 Geochemical Survey 3 200,000.00
2.1.2.3.3 Geophysical Survey 4 500,000.00
2.1.2.3.4 Sub-surface investigation
2.1.2.3.4.1 test pitting / trenching 3 100,000.00
2.1.2.3.4.2 aditing / tunneling 2 100,000.00
2.1.2.4 Topographic Survey 3 400,000.00
2.1.2.5 Detailed Survey / Studies
2.1.2.5.1 Detailed Geologic mapping 3 200,000.00
2.1.2.5.2 Detailed Geochemical Survey 2 200,000.00
2.1.2.5.3 Sub-surface investigation
2.1.2.5.3.1 Drilling 6 3,500,000.00
2.1.2.5.3.2 Test Pitting 6 400,000.00

2.1.2.6 Interpretation of Results 3 100,000.00

2.1.2.7 Total Exploration Cost 50 PHP 7,000,000.00
- 2.2Type and Nature of Mineral Deposits to be Explored and minerals to be
Derived

baad Exploration will be for vein and other types of gold ore; copper porphyry
ore with associated gold, silver and other secondary minerals. The search
for gold, silver and other valuable minerals will cover both the primary vein
= and disseminated types of ore deposits.

3.0 GENERAL LOCATIONS AND AREAS TO BE COVERED
3.1 Location and accessibility

The area of interest is generally located in the municipalities of Tubod,
Mainit, Alegria and Bacuag - Surigao del Norte Province.

Tubod Municipality which is about 36 kilometers south of Surigao City is
accessible by land both from Surigao City in the north and is 88 kilometers
from Butuan City to the south. Both cities are accessible by regular trips

— via land, sea and air from Manila City and Cebu City. National and
municipal roads from Alegria, Mainit and Tubod traverse the property.
| Alegria Municipality is 48 kilometers from Surigao City and around 75
kilometers from Butuan City.
ie The areas directly affected by this MPSA application are barangays
Motorpool, Marga, Poblacion, San Pablo, Del Rosario & Cawilan of Tubod
Municipality; barangays Magpayang, Siana & Dayano of Mainit
u Municipality; barangays Pongtud, San Juan, Alipao, San Pedro &
Budlingin of Alegria Municipality and barangay Payapag of Bacuag
Municipality.
~ 3.2Total area covered by the application
wy The MPSA application consists of thirty nine 81-hectare meridional blocks
covering an area of approximately 3,288.7676 hectares more or less. It is
bounded by the following coordinates:
CORNER LATITUDE LONGITUDE
oe Block | (Area: 1,265.0309 Has)
1 9°28'30" 125°35'00”
2 9°29'30” 125°35'00”
- 3 9°29'30” 125°34'30”
4 9°30'30” 125°34'30”
6 9°30'00” 125°35'00”
~ 7 9°30'00” 125°36'30”
8 9°30'30” 125°36'30”
9 9°30'30” 125°37'30”
~ 10 9°30'00" 125°37'30"
11 9°30'00” 125°37'00”
u 12 9°29'00” 125°37°00”
13 9°29'00” 125°36'30"

14 9°28'30” 125°36'30”
- Block II (Area: 2,023.7367 Has)

1 9°31'00” 125°34’00”
2 9°31'30" 125°34’00"
3 9°31'30" 125°33'30"
4 9°32'00” 125°33'30"
5 9°32'00” 125°33'00”
~ 6 9°32’30" 125°33'00”
z 9°32’30" 125°33'30"
U 8 9°34'00” 125°33'30"
9 9°34’00" 125°34’00"
10 9°34’30” 125°34’00”
- 11 9°34’30” 125°35'30"
12 9°32’00” 125°35'30"
13 9°32’00” 125°35'00"
= 14 9°31'30" 125°35'00"
15 9°31'30” 125°34'30"
16 9°31'00” 125°34’30"

4.0DESCRIPTION OF EXISTING ENVIRONMENT WHERE WORK IS
PROPOSED TO BE UNDERTAKEN

The various environmental data that are reflected in this report are excerpts
taken from published reports (Alegria Comprehensive Land Use Plan / Jan.
1999; Tubod Comprehensive Land Use Plan / May 2002; Mainit 2000 Socio
Economic Profile; Bacuag Comprehensive Land Use Plan / Aug.
1999).Addtional environmental baseline studies may be undertaken on the
various subjects, by the proponent during the course of its exploration
activities in preparation for a full blown Environmental Impact Assessment
(EIA), as a requirement for an Environmental Compliance Certificate (ECC).

4.1 Land Environment
4.1.1 Topography / physiography

Low The mainland portion of the province is characterized by rugged and
mountainous relief. An unbroken ridge, rising to 1,000 meters
extends along the western side of the province, walling-in the lake

u (Mainit) to the east and dropping to the coast. The mainland
topography reflects tectonic influence arising from the province's
location on the tip of the Philippine Fault Zone. The area is prone to

u earthquakes. The eastern side of Dinagat Island is mountanous with
elevations reaching over 900 meters but the western side of Dinagat
and the whole Surigao and the numerous islands are characterized

u by broken relief or relatively low elevation.

The northern block of the property covering barangays Motorpool,
- Marga, Poblacion, San Pablo, Del Rosario & Cawilan of Tubod
Municipality; barangays Magpayang, Siana & Dayano of Mainit
Municipality and barangay Pongtud of Alegria Municpality is
bd characterized by flat to gently rolling area in the west and low but
fairly rugged topography in the east. The flat area which is about 60%
of the northern block has elevations ranging from 0 to 40 meters. The
= eastern portion (7% or 372 hectares with 30 to 50% slope in Tubod)
is characterized by rugged and karst topography with elevations
ranging from 40 to 320 meters. The southern block of the property
covering barangays San Juan, Alipao, San Pedro & Budlingin of
+ Alegria Municipality and barangay Payapag of Bacuag Municipality

has moderate to rugged topography (heavily dissected with gullies &

high slopes) with elevations ranging from 40 meters to 772 meters
- (the highest peak within the application area).

4.1.2Land Use / capability

Of the total project area of 3,288.7676 hectares, it is estimated that
about 60% is logged over forest and 40% as brushland / grassland
= and / or agricultural areas. A great percentage of the logged-over
forest trees have been classified as lesser known species, meaning
having minimal commercial value. The complete absence of primary
= and secondary regrowth could have been the result of past logging
activities followed by slash-and-burn farming.

The eastern and southern portions of the property are generally
logged-over characterized by second growth trees with much
“kaingin” open areas. The western part is planted with coconut, root
crops, corn, rice, bananas, fruit trees, other shrubs and wild cogon.
The mountainous south block was known before as the vegetable
bowl of Surigao del Norte Province while its north eastern part is still
— classified as timberland (2,329 hectares in Alegria Municipality).

Whatever small clearings that will be required during exploration to
give way to spur roads, drill rigs, leveling of drill pads, test pits and IP
sampling holes, etc., will not exacerbate the already denuded nature
of the area.

Tubod Municipality has 3,319 hectares of agricultural lands (coconut
— 53.3%, rice — 11.8%, fruit trees — 3.9%, bananas — 3.3%, root crops
— 2.5%).

Alegria Municipality has 3329 hectares of arable land (50% of its total
area) with coconuts covering 1,795 hectares; rice — 820 hectares,
bananas — 193 hectares; root crops — 52 hectares leaving 469
ua hectares unutilized.

4.1.3Pedology

Chemical analysis of hill, flat land soil and sediments from surface
water systems will be done as part of a baseline data study. Farm

= management practices — ussually the absence or the application of
fertilizers, pesticides and herbicides will affect the sediment quality
which may be brought about by the natural high levels of agricultural

=| soil leached out into the river systems. Analysis will be made on
samples of total carbonates, total organic matter, nutrient contents
and silt-clay fractions.

4.1.3.1. Tubod Municipality has four soil types:

- 4.1.3.1.1 River wash - sand and pebbles deposited by
flood water along the river banks and some portion
near the rivers. This is found along Bgys.

- Timamana and Motorpool.
4.1.3.1.2 Clay - a malleable variety of earth which is plastic
when wet and hardens when dry (used for making
bricks and pottery). Primarily located at Bgy.
Cawilan.

4.1.3.1.3 Silty Clay Loam - soil that is also mixed with clay
and fine sand. The rice, corn and coconut lands in
the lowlands of Bgys. Marga, Poblacion, San
Pablo, Del Rosario and part of Bgys. Cawilan and
Motorpool are composed of this type of soil.

4.1.3.1.4 Mountain soil - undifferentiated and found in the
hills of Bgy. Capayahan and San Isidro.

4.1.3.2 Mainit Municipality has four soil types:

4.1.3.2.1 San Manuel Sandy Loam (688.4 hectares) around
Lake Mainit.

4.1.3.2.2 Malimono Clay Loam (3,699.6 hectares) in the
west.

4.1.3.2.3 Taganaan Clay Loam (7,126.9 hectares) in the
north.

4.1.3.2.4 Malalag Clay Loam (1,675.1 hectares) in the
northeast.

4.1.3.3 Alegria Municipality has three thick, organic and fertile soil
types:

4.1.3.3.1 Anao-Aon Clay Loam covers 25.47% of the whole
municipality.

4.1.3.3.2 Bolinao Clay occupies 63.11% of the municipal
area.

4.1.3.3.3 Kicharao Clay Loam is found in 11.42% of the
southern municipal area.

4.1.3.4 Bacuag Municipality in Barangay Payapag only has
undifferentiated mountain soil.

4.2Water Environment
4.2.1Water quality

No records on the monitoring of the water quality of the river systems
in the area are available. During the conduct of environmental
baseline studies, a detailed water-sampling program will be launched
on strategic sampling points for the detection of metals such as Al,
As, Au, Bi, Ca, Cd, Cl, Cu, Cr, Fe, Hg, Mg, Mo, Na, Ni, Pb, Si, Se,
Zn. The studies will also include a more important indicator of water
quality — the biological oxygen demand (BOD) among other things.
Samples will also be taken for quality analysis of:

4.2.1.1 Total suspended solids (TDS)
4.2.1.2 Acidity (pH) limits as compared to standards set by the
u Environmental Management Bureau (EMB), DENR under
DAO 34 & 35, Series of 1990; EC; Alkalinity; COs; HCOs;

Turbidity; Conductivity; Temperature.

4.2.1.3 Total settleable solids (TSS)

- 4.2.1.4 Copper content based upon World Health Organization
(WHO) standards (.05 mg/1) as well standards set by EMB.

= 4.2.1.5 Iron content based on WHO and EMB standards.

4.2.1.6 COD, oil, grease and total colliforms in comparison to
= standards set by EMB.

4.2.1.7 Cyanide (mg //)

Water source in the project site is from artesian wells and
springs which are portable and used by residents and

~ livestock for drinking without any treatment procedures. The
environmental baseline studies will involve all the river
systems and tributaries in the MPSA area.

4.2.2Hydrology

Beyond the eastern boundary of the property, the area is cut and
traversed by the headwaters and tributaries (the Payapag River in
Bgy. Payapag, Bacuag Municipality) of the Campo river which
ultimately drains into the Hinatuan Passage. The western part of the
area is traversed by the Timamana & Tubod creeks; Magpayang
River; the Siana, Dayano, Alipao and Legaspi creeks. All creeks &
river ultimately drain westward into Lake Mainit.

Alegria contains 5 rivers (Magpayang, Alimpatayan, Candi-is,
Magtiaco and Tigbawan); 6 creeks (Alipao, Tugbungon, Anislagan,
Legaspi, Magdungao); 2 water falls (Lemundo, Paraganon); 1 hot
spring (Pongtud hot spring — with discharge rate of 8 LPS) and all
draining westward into Lake Mainit. Alegria has an annual average
rainfall of 3,639.5 mm. The driest month is May (/owest precipitation
u of 62 mm.) and the wettest month is December.

4.3Climatology / meteorology

Surigao del Norte falls under type II climate with no pronounced dry
season, but with very pronounced rainfall from November to February.

a The average monthly maximum is 600 mm in December to February and
monthly minimum is about 500 mm in August to September. However, the
incidence of rainfall during the same months in different years appears

a highly variable. The average number of rainy days per month is 20 to 25
from November to March and 13 to 16 from April to October. Although
open to the Pacific Ocean on the eastern coast, the province is prone to

“ typhoons only at far north which is exposed to about 7% of all typhoons
hitting the Philippines.

“ 4.3.1 Predominant Climate Type Type Il (No dry season but
with a very pronounced
maximum rainfall from

_ November to February)
4.3.2 WET SEASON November to February

4.3.3 DRY SEASON No definite season

4.3.4. TYPHOONS MONTHS November to January
4.3.5 Average Annual Rainfall 144.72 in. or 3,673.8 mm.
4.3.6 Average Annual Temperature 80.4 F

4.3.7 Average Annual Relative Humidity 85%

4.3.8 Wind Velocity: Monsoon 8 kilometers per hour
Tradewinds 5 kilometers per hour
4.3.9 Prevailing Wind Direction Northeast (“Habagat”)

Southwest (“Amihan’)
4.3.10 No. of rainy days in a year 216 Days

In Tubod Municipality, the average number of rainy days per month is 20
to 25 from November to February and 15 to 18 from April to October.

In Bacuag Municipality, climate is type Ill category with rainy months from
October to February (January precipitation — 1,085.3 mm.). Temperature
ranges from 24.3 to 32.3°C. Warmest period is April to May, while coolest
months are January to February. Average humidity is 83%.

4.4Geological / geomorphological environment

The geology and the geomorphology of the region continues to influence
the hydrological, seismological and sedimentation pattern not only of the
area of interest but in the whole Surigao Region. The types of rocks and
their structural configuration, control, to a large degree, the manner in
which surface run-offs erodes the weathered rock.

4.4.1Structural Geology

The deformation of the district is related to the recurrent movement
along the north-northwest trending Philippine Rift Zone. As a
consequence, sub parallel fault systems were formed which played
significant roles in the structural control of intrusive bodies and
mineralization. The significant north-north-easterly trending structures
include:

4.4.1.1 The Cadbadaran Fault (also called the Butuan Fault by
Santos-Yfiigo, 1979) that is located along the western
shoreline of the Surigao Peninsula.

4.4.1.2 The Jabonga Fault (a/so called the Mainit Fault by Santos-
Yftigo, 1979) that is located along the western shore of Lake
Mainit.

4.4.1.3 The Surigao Valley Fault along which the Siana and
Mindanao Mother Lode Deposits are located.
Mineralized fractures in the district seem to follow conjugate fault
systems. The major gold mines in the district are situated either on or
to the east of the north-north-westerly and vertical to steeply dipping
Surigao Valley Fault in areas dominated by Mabuhay type andesite
intrusives. Examples of the mineralization trend are Mindanao Mother
Lode (the Tabon-tabon trend), Wichman’s Prospect and part of
Siana.

There is a common structural pitch element between the Siana
massive sulphide zone which pitches south at 30, the Tabon-tabon
Vein which has a pitch length of 750 metres and strike length of 240
metres with a southerly pitch of 30, and the parallel 50-vein with a
pitch length of 480 metres and a strike length of 150 metres with a 40
southerly pitch (Santos-Yftigo, 1979).

Complementary northeasterly structures splaying off the Surigao
Valley Fault are also important hosts to mineralization, including the
East Mindanao, Mapaso and Masapelid (Lakandula or Km 73)
Deposits.

Some prominent east-west trends in East Mindanao and Siana are
thought to represent mineralized tension fractures (Santos-Yfigo,
1979).

4.4.2Stratigraphy

The stratigraphy is derived from Mercado et al, 1980 and other
sources.

4.4.2.1 Pre-Cretaceous Basement Complex: Sohoton Formation.
Basin deposition of clastic sediments and limestone was
followed by the intrusion of ultrabasic rock essentially of
peridotite, dunite, pyroxenite, gabbros, diabase, and later
diorite. These events resulted in initial extensive
metamorphism of the sediments and the intrusions were
followed by the extrusion of basalt and dacite. The
sediments were transformed into schist, marble, hornfels
and slate while the igneous rocks formed metadiorite,
metadacite, gneisses and schists. The metamorphosed
sedimentary rocks and various types of amphibolitic schists
are collectively known as the Basement Complex or Sohoton
Formation.

4.4.2.2 Paleocene-Cretaceous: San Isidro Formation. The continued
intrusion of basalts and andesites in the western range
formed the San Isidro Formation. The basalt and andesite
facies largely correlate with the Pangulangan basalt
delineated by United Nations Development Program (UNDP)
/ Mines & Geosciences Bureau (MGB) geologists at northern
Agusan Province. The basalt consists of pillow lavas, locally
vesicular with calcite filled amygdules, and with aphyric to
plagiophyric textures. It is commonly chloritised and may
pass to greenschist facies metamorphics. Andesite is dark to
greenish-grey, fine to medium grained and some lighter
coloured varieties are distinctly porphyritic. It generally
consists of plagioclase, augite, and hornblende, with
magnetite, ilmenite, apatite, titanite and other accessories.
ed

4.4.2.3

4.4.2.4

4.4.25

44.26

4.4.2.7

4.4.2.8

Common alteration products include chlorite, epidote and
zeolite minerals. The basalt and andesite are possibly
related to the later phases of basalt and andesite in the
Sohoton Formation.

Late Eocene: Humandum Serpentinite. The ultramafic
complex consists essentially of peridotite and dunite, which
was later serpentinized. These ultramafics commonly form
linear sill-like bodies closely associated with the major
structures and are possibly derived from underlying ophiolite.

Upper Eocene: Madanlog Formation. The Madanlog
Formation consists of conglomerate, sandstone and shale
with inter-bedded white to pinkish limestone with occasional
serpentinite clasts. It overlies the older formation with an
angular unconformity.

Lower-Upper Oligocene: Bacuag Formation. Deposition of
the Bacuag Formation probably occurred in the Lower to
Upper Oligocene. The main features are the inter-bedded
basalt flows, basalt-derived conglomerate, and shale with
lenses of conglomerate. Extensive occurences are found in
Payapag, Bacuag.

Upper Oligocene to Lower Miocene: Siana Formation. This
sequence consists of the following from the base upwards
with an approximate thickness of two hundred meters:

4.4.2.6.1 Fine grained felspathic sandstone,
4.4.2.6.2 Limy mudstone and thin-bedded limestone,

4.4.2.6.3 Massive grey to dark grey limestone with inter-
bedded coarse calcirudite, calcarenite, calcisiltite
and finely laminated felspathic sandstone.

Lower to Middle Miocene: Timamana Limestone. Deposition
of sediments continued consisting of conglomerate, shale
and sandstone, thin coal seams felspathic sandstone and
the characteristic white limestone with an estimated
thickness of two hundred meters. During the middle
Miocene, major movement along the Philippine Rift Faults
was active which was followed by slow but continuous uplift
and block faulting.

This was followed by intrusion of the early Ipil type andesites
in the western range together with dacite porphyry in the
Bad-as and Alegria areas. In late Miocene, there was a
period of major structural re-adjustment that resulted in the
intrusion of the Mabuhay type andesite. This later intrusion
was followed by extensive fracturing and brecciation within
the andesites and limestones that was an important factor
for subsequent gold-copper mineralization.

Pliocene: Tugunan Formation-Maniayao Andesite. Extensive
erosion of the Ipil Andesite and other rocks supplied
materials for the Tugunan Formation. Volcanism initiated
intrusion and deposition of tuffaceous sediments and
voicaniclastics. The intrusion of Maniayao andesite sealed
off Lake Mainit’s northern outlet causing the lake to outflow
to the south.

4.4.2.9 Pleistocene: Placer Conglomerate. Deposition of the coarse
Placer Conglomerate took place in the coastal regions of
Surigao and nearby islands. The eroded materials were
derived from elevated Ipil and Mabuhay Andesite intrusives.

4.4.2.10Quaternary to Recent: Clastic and gravel deposits.
Continuous erosion of the existing landmass and beach
gravels took place along the western and northern coastlines
of the Surigao Peninsula.

4.4.3 Geologic Hazards

4.4.3.1 Suricon mining operations resulted in the formation of three
waste dumps located adjacent to the northeast, west and
south of the Siana open pit. Waste dump # 1 is now covered
with grasses and shrubs where residents of nearby areas
allow their cows and carabaos to graze. Lush vegetation is
now present in waste dumps # 2 & # 3. Secondary plant
growth (banana, ipil-ipil, acacia) has naturally covered the
dump sites.

4.4.3.2 Suricon mining operations also left three tailings ponds
located to the northwest of the Siana open pit. TP # 1 and
TP # 2 are nearly dried up and already vegetated by grasses
and shrubs. TP # 3 is currently filled with water. A pipeline is
used to discharge water from the pond to prevent overflow
but may also create instability along the pond’s dike.
Adjacent to the dike wall are located some houses of
residents in Barangay Siana.

4.5 Biological Environment
4.5.1Terrestrial plants and animals

4.5.1.1 Plants: The present vegetation in the project area which
used to be a primary forest and still retain some remnants of
this can be classified homogeneously into three paint
community types, viz., the forest community, the understorey
plant community and the agricultural community.

In the agricultural communities, two types of farming
sysytems are prevalent, i.e., the lowland farming system and
the upland farming system which included sedentary farming
and shifting cultivation (kaingin). Coconut plantations, rice,
bananas, corn and various fruit trees, sweet potato, cassava,
gabi, etc., are the most extensive agricultural products
Produced by both upland and lowland farmers making that
their major source of income.

The area, although heavily encroached by “Kaingeros’, still
retains some small remnants of its primary forest consisting
mainly of mossey forest and mid-mountain forest. It has
barely enough second growth and secondary forest habitats
to support the few existing wildlife species that are
occassionally seen in these areas particularly during rain
periods. Vegetation cover generally consists of cogon, nipa
patches, shrubs, tropical grasses and some root crops.

4.5.1.2 Animals: Seasonal variation in the number of bird genus in
various locations of the area were recorded. Some wildlife
consisting of a few species of amphibians, reptiles, birds
(wild ducks), and mammals (cows, carabaos, goats, pigs,
chickens) have been commonly seen in the MPSA area.
More than half (60%) of the number of these species are
several varieties of birds are diurnally active. Of the other
wildlife species, lizards and snakes are the most common.
Relatively, there are more diurnally active lizards and snakes
than frogs and mammals. Frogs and mammals which are
noctural animals were the least observed species except in
areas near rivers and creeks.

4.5.2Marine plants and animals (including protists)

Preliminary information gathered about the benthic fauna in the area
demonstrate the presence of diverse assemblage of organisms in
varying stages of their life cycle. Mollusks and segmented worms are
common in the Magpayang and Dayano rivers. Diatoms dominate in
areas downstream of the rivers while blue green algae abound
upstream where water depth are shallow and slow flowing particularly
in points of confluence of two or more tributaries. The dominant
zooplanktons are the copepods. The rivers and various creeks
including the Siana open pit (now filled with water) are known to host
fresh water fishes like tilapia, carp, mudfish (hito) and cyprinidges.

4.6 Socio-Economic Environment

4.6.1Tubod Municipality (fifth class) with 9 barangays has a total
population of 10,318 in 2,022 households as recorded by the 1995
National Statistics Office (Bgys. Cawilan — pop. 1,243; Del Rosario —
pop. 1,221; Motorpool — pop. 1,214; Marga — pop. 1,199; San Pablo
— pop. 1,009; Poblacion — pop. 1,515) registered a population of
1,243. Average population density is 189 (persons per sq. km.) with
an annual population growth rate at 10.03%.

- Most of the inhabitants are Roman Catholics (86.28%); Aglipayan
Church (7.79%); UCCP (2.18%); Jehovah's Witnessess (1.15%);
Seventh Day Adventist (0.89%); INC (0.78%).

- Major dialect is Boholano (70.92%). Other dialects include
Surigaonon (21.96%), Cebuano (1.97%), Mamanwa (0.88%),
Butuanon (0.77%), Kamiguin (0.56%), Dabawefio (0.51%).
Literacy is 93.79%.

- The main source of livelihood are farming, fisheries and
livestocks. Agricultural crops produced include corn; coconut;
legumes; root crops such as camote, cassava; bananas and
vegetables. Noted fishes are tilapia, carp, mudfish & cyprinidges.
Livestock include carabao, cows, pigs, chicken, goats and duck.

- Commercial establishments include 5 rice mills, 140 sari-sari
stores, 9 copra buyers, 3 bakeries, 7 welding shops, 3 cockpits, 5
billiard halls, a plant nursery, 2 pharmacies & a stone cutting
shop. Market day (“Tabo’) is every Wednesday only.
—

There are four elementary schools (75 teachers and 1,933
students) and two national high schools (37 teachers and 905
students).

Houses are singles made of wood and nipa as the roofing
(31.43%). Those who can afford have houses of concrete and GI
sheet roofing (39.15%); half concrete (22.98%); houses with no
toilet (6.47%); houses with Antipolo system (3.36%).

Most common illnesses are influenza, bronchitis, pneumonia,
tuberculosis, diarrhea, anemia, parasitism, hypertension,
schistozomiasis, chicken pox, malaria, measles and heart
diseases. Leading causes of death are accidents / violence,
cardio-vascular diseases, septicimia, pneumonia, tuberculosis,
cancer and renal diseases. There is a high incidence of
malnutrition (7.8%).

Every barangay has a day care and health center and 1 very
dilapidated municipal health center.

Most roads have gravel surface and are considered to be in fair
condition. The main public transport service utilized are tricycles.

There is municipal telegraph office; private telephone company;
cellphone cell site; icom radio system; post office; 2 national TV
channels have good reception.

Electricity is provided by SURNECO (82.88% of households) with
all barangays fully energized. Water supply is generally classified
as level Ill (97.23% of households).

Recreational facilities include a 9 basketball courts, 1 volleyball
court, 2 playgrounds and 1 gymnasium.

4.6.2Mainit Municipality (fifth class) with 21 barangays has a total
population of 21,780 in 4,090 households as recorded by the
National Statistics Office (Bgys. Magpayang — pop. 1,569; Siana —
pop. 848; Dayano — pop. 357). Average population density was
recorded at 141.845 per square kilometer and an average annual
growth rate of 0.25%.

Most inhabitants are Roman Catholics (69.8%) with significant
number of Aglipayans (10.76%), UCCP (10.14%), Protestant
Groups (2.2%), INC (1.27%) and Seventh Day Adventists
(1.42%).

Major spoken dialect is Surigaonon (92.39%); but many
understand Tagalog; other dialects include Boholano (2.1%),
Cebuano (1.65%), Mamanwa (0.76%); Dabawefio (0.46%).
Literacy is 91.82%.

Main sources of livelihood are fishing and farming (85.91%);
some are employed by the LGU and other gov't. agencies like the
schools. Farmers are mostly in rice (2,594 hectares); coconuts
(5,842 hectares) root crops like cassava (417 hectares) and
pat (39 hectares); poultry (7,470 heads) and livestock (8,334
ads).

Commercial establishments include 2 bakeries, 2 pharmacies, 1
gas station, 15 major retail stores, 1 eatery, 1 copra buyer, |
trucking service, 1 video store, 1 jewelry store, 2 furniture shops.
Elementary schools are found in each barangay (150 teachers
and 4,652 students). Five national & 1 private high schools are in
Mainit (42 teachers and 1,869 students); one national arts & trade
school (25 teachers and 698 students).

Most residents have single houses made of wood (29.07%),
bamboo / sawali (9.39%). Some wealthy residents have concrete
houses with GI sheet roofing (7.20%); half concrete — half wood
(3.21%).

Common illnessess include cough, cold, influenza, bronchitis,
pneumonia, skin disease, diarrhea, fever and hypertension. Most
common causes of death are tuberculosis (19.5%), pneumonia
(26.08%), heart disease (21.74%), violence (13.04%) and old
age. There is a high incidence of moderate malnourishment
(14.42%).

There are four barangay health centers and a 15-bed community
hospital equipped with minor operating set, nebulizer & various
medicines. Feeding centers are found in all barangays.

Most roads have gravel surface and are in fair condition. Tricycles
are the main public transport service. There are some jeepneys &
trucks. Non-motorized bancas are also commonly used.

Common mode of communication are cellphones (generally only
around the poblacion), VHF bases & 25 hand held radios, 5
telephone stations, 1 postal station, 1 telegraph station, 1 LBC
cargo service.

Electricity is provided by the local electric company. Water supply
is classified as level II.

4.6.3Alegria Municipality

In 1999, this fifth class municipality reached a total population of
13,122 in 2,091 households; population density is 111.13 per square
kilometer in Bgy. San Pedro (pop. 2,323) while the rural Bgys. of San
Juan (pop. 985), Alipao (pop. 1,549) Pongtud (pop. 1,457) and
Budlingin (pop. 543) have only an average population density of
14.38 per sq. km. comprising mostly farmers.

Most widely spoken dialect is Surigaonon (87.51%). Other
dialects are Cebuano (7.58%) and Boholano (1.27%). The major
religion is Roman Catholic (70%); Aglipay - Phil. Independent
Church (13%); INC (10%); UCCP (5%).

The sources of livelihood are mainly agricultural (22% of the work
force): farming (lands by type: coconut - 27%; rice -16%; banana -
3%; root crops — 1%); livestock (2,745 heads) & poultry (4,655
heads); fishing (202 MT annually)

There are 1,890 housing units built of coco-lumber, cogon and
nipa roofs; houses with access to sanitary toilets (97.5%); houses
with access to piped water (17%) with level II water service in
only 5 barangays while the rest are dependent on springs (Bgys.
Pongtud, Alipao, Budlingin), shallow wells (Bgys. Alipao — 6;
Pongtud — 6; San Juan — 2; San Pedro — 35) and deep wells (Boy.
Pongtud — 1); houses with electricity (67%); houses with kerosene
gas (20%); Bgy. Budlingin has no electrical connection. Seventy
percent of households use wood / bamboo as cooking fuel.
Most common illnesses are upper respiratory tract infections,
bronchitis, acute gastroenteritis. Mortality resulted from
pneumonia, schistosomiasis, pulmonary, tuberculosis, septicemia,
and pre-maturity. There is high incidence of malnutrition.

One elementary school each is present in Bgys. Pongtud, San
Juan, Alipao, San Pedro & Budlingin with a total of 69 elementary
teachers and 2,286 students.There is one high school in the
municipality (37 teachers & 986 students).

There are 11 day care centers, 6 pre-school learning centers, 11
basketball courts, 3 volleyball courts.

There is 1 rural bank, 1 cable TV company, 1 public calling office,
1 telephone / telegraph office, 1 SSB radio service, 1 postal
station with 1 letter carrier; 129 sari-sari stores, 5 welding /
vulcanizing shops, 10 rice mills / post harvest facilities, 1
bakeshop, 1 photoshop, 2 billiard halls, 2 mini hardwares, 2 ice
cream makers, 3 groceries wholesellers, 1 copra buyer, 1 beauty
parlor, 1 Coca-Cola sales office, 1 art shop. Market days are
every Monday and Thursday only.

Most municipal and barangay roads have gravel surfacing. The
2.5 km. provincial road to Bgy. Budlingin is a rugged gravel road
with poor maintenance & no proper drainage. Most timber bridges
are dilapidated & need to be converted to steel or concrete.

Public transport service is via tricycles.

4.6.4Bacuag Municipality

In 1995, the total population was 12,309 in 2,133 households (Bgy.
Payapag — pop. 978 in 170 households). Bacuag population density
is 1.28 (Bgy. Payapag — pop. Density 0.40)

Most inhabitants are Roman Catholics (76%); Aglipay (12%); INC
(6%); UCPP (3%).

Major dialects are Surigaonon (59.77%), Boholano (36.6%),
Cebuano (2.5%), Mamanwa (0.4%). The literacy rate stands at
89%.

The main source of livelihood are agriculture (6,193 hectares —
coconut 50.4%, rice 9.47%, Banana 1.51%), fisheries and forestry
(292 hectares of timberland) which involves 77.88% of the males
work force and 33.57% of the female work force. The service
sector provides livelihood for 63.1% of the female work force and
15.12% of the male work force.

Commercial establishment include 28 sari-sari stores, 17 copra
buyers, 4 bakeries, 8 rice mills, cockpit, 3 billiard halls, 2 eateries,
1 welding shop, 5 rice retailers, 3 hollow block makers, 2 dry
goods stores, 1 funeral parlor, 1 telegraph office, 4 food
processors, 6 piggeries.

There are 13 elementary schools (91 teachers and 2,767
students), 2 national and 1 private high schools (48 teachers &
1,157 students).
Houses are singles made of bamboo / sawali (59.95%); half
concrete (20.26%); concrete (10.96%) and wood (8.81%); houses
with no toilet (7.4%).

Most common illnesses are pulmonary tuberculosis, pneumonia,
cardio-vascular diseases, hypertension, asthma, diabetes, liver
cirrhosis. Leading causes of death are tuberculosis, accidents /
violence, pneumonia, cardio-vascular diseases. There is a high
incidence of moderate malnutrition among children ranging from
13% to 38%.

There are 4 barangay health centers and 1 municipal health
center.

Most roads have gravel surface but road conditions are generally
poor. Bridges are made of wood and need replacement. The main
public transport service utilized are motorcycles and light vehicles.

There is a 1 national telecoms (telegraph) and 1 private office —
both for long distance telephone services; postal service with one
employee; a SSB radio municipal facility; cellphone service in the
poblacion is erratic.

71.68% of households use electricity while 28.32% use kerosene
for light. 80% of households use wood for cooking. Water supply
is classified level Ill in the poblacion; level Il communal water
system exists in Barangay Payapag.

Recreational facilities are mostly located in the poblacion.

5.0 DESCRIPTION OF EXPLORATION WORK

5.1 Description of Exploration Work

5.1.1Geological mapping

Involves the plotting in maps of appropriate scale, field observations
of geologic impressions such as hydrothermal alteration, weathering,
Zoning, mineralization, silicification, sericitization, layering, rocks
types; geologic structures as faults, folds, fractures, shear zones,
outcrops, etc. for systematic correlation and interpretation of major
geological events that occur in a particular area(s). The equipment to
be used are simple brunton compass and tape, hand lens, aerial
photographs, GPS, etc.

5.1.2Geophysical methods

5.1.2.1 Ground magnetometer survey - involves the use of a

magnetometer. A magnetometer is a device that is capable
of measuring the earth's magnetic field to an accuracy of a
few gammas (where the gamma is defined as 10-5 oersted).
The earth's magnetic field varies from about 0.35 oersted in
a horizontal direction at the magnetic poles. Rocks
Possessing ferromagnetic susceptibility become magnetized
in the direction of the earth's field and some rocks exhibit
permanent magnetization that may be independent of the
earth's present field. The presence of such rocks distorts the
normal magnetic field in their vicinity. It is generally known
that intrusions have a magnetic signature of relatively less
amplitude than volcanics. A map or profile is prepared
showing how the magnetic intensity varies over the area that
are being investigated. The map can be used to a) define the
presence of intrusions and faulting on a regional scale, and
b) define hydrothermal altered rocks. In the case of a
potassium radiometric survey, the results can be used to
define potassic alteration around deposits, normally
applicable to phorphyry copper-gold deposits.

5.1.2.2 Induced polarization (/P) is one form of geophysical survey
making use of an artificial and controlled source and
electrical energy being applied to the earth and the resulting
electrical behavior of the ground is observed at the various
detecting stations.

A special conductivity-related phenomenon which is the
basis for the induced-polarization method, occurs when
there are mixed modes of conduction, both ionic and
electronic, in a volume of earth materials. In such cases, the
ground will conduct alternating current better than direct
current. The electrical conductivity of mineralized ground will
change with the frequency of the applied current, while the
conductivity of the barren ground will be constant as the
frequency is varied.

5.1.2.3 Remote sensing is based on a concept that all objects above
absolute zero temperature radiate electromagnetic energy
due to atomic and molecular oscillations. External radiant
energy reaching an object is either reflected or absorbed and
then re-radiated at a different wavelength. It follows that all
natural objects display a characteristic spectrum of emitted,
absorbed and reflected radiation. In actual practice,
however, the spectra are not as distinct as would be desired
because of variations in emissions and reflectivity and the
variations in its transmission through the atmosphere. It has
a very limited depth penetration and only shallow features
are revealed by both infrared and microwave imagery, a
feature that cannot be seen in conventional photographs.
Interpretation is accomplished by the same technique used
in photogeology with remote sensing, giving due allowance
for the wavelength recorded. From the satellite, the ground is
illuminated by radar pulses at fairy low angles to the
horizontal, and an image is created of the reflected energy
not unlike that from low sun angle aerial photography which
losses resolution due to longer wavelength. Synoptic
imagery from very high altitude satellites produces an
instantaneous "view" of very large areas which has important
applications in structural geology.

5.1.3Geochemical methods

Involves the systematic collection of 1 kilogram stream sediments
across river and creeks for Bulk Leach Extractable Gold (BLEG)
analysis. In addition, 50-gram magnetic concentrates will be collected
for gold and base metal analysis. The chemical analysis most
commonly made in exploration is for traces of the ore metals. The
materials sampled are usually rocks, Soils, stream sediments, surface
P__ SHOWING \THE LOCATION
SEH arene

OF THE PROPOSED WORK AREA

eet aoe

— 00,98 oG2I
= {00,0821

G—RESOURCE CORPORATION.
Loom, GETESCO* CORPORATE CENTER, fio”
or ground waters, vegetation and air. The sulfide ores of copper,

u lead, zinc, nickel and molybdenum are the most amenable to
geochemical methods of exploration however precious metals such
as gold and silver also respond well.

5.1.4Others

- 5.1.4.1 Geochemical soil sampling - requires digging a 10-cm
diameter x 15-cm deep hole using a post-hole digger. About
one kilogram of soil is taken from the "B" horizon (subsoil) of

= the soil profile for analysis in a geochemical laboratory for
copper, gold, lead and zinc and possibly other pathfinder
elements.

5.1.4.2 Test pitting - requires digging a rectangular pit about 1.20

meters x 1.0 meter with a depth of about 10 - 15 meters. A

on one to two-kilogram rock sample over 3-meter sample

intervals will be collected from a vertical channel cut along

the side of the test pit. The objective is to determine the

- vertical persistency of the mineralization, which has been
detected by the geochemical soil samples.

_—— 5.1.4.3. Trenching requires digging a small canal about 0.60 meters
x 2.0 meter deep with variable lengths. A one to two-
kilogram rock sample will be collected on the floor of the
trench at a 3-meter sampling interval.

5.1.4.4 Diamond drilling - is simply the recovery of core samples that
are recovered at a pre-determined depth from drill casings,
usually every 3 meters. The core samples are split and sent
to the laboratory for chemical analysis for Au, Ag, Cu, Mg,
etc. The remaining core samples are kept in core boxes for
safekeeping after cores logging, petrographic analysis,
structural interpretation, etc. A total of 9 diamond drill holes
are programmed with an aggregate of 2250 meters.

Li The drill rig is usually skidded to the drill hole site using its
own power winch which normally eliminates the need to
construct an access road. Drill pads will occupy an area of 5

u meters by 5 meters only. Setting ponds and/or sediment
traps are put up adjacent to the drill hole. Bentonite and/or
portland cement are commonly utilized during the course of

U drilling. The drill rig consumes only diesel fuel. The diameter
of the drill hole may range from four to ten centimeters.

a 5.2 Preliminary processing of samples

Samples that are collected will be dried, bagged and sent to Manila for
a geochemical, mineragraphic, fire assay and AAS analyses.

5.4Estimated exploration costs

The total estimated exploration cost for two ears amount
PHP7,000,000.00 unis te

6.0 IDENTIFICATION OF POTENTIAL ENVIRONMENTAL EFFECTS
bd 6.10On Land
6.1.1Surface disturbance OFF the mineral property

6.1.1.1

6.1.1.2

6.1.1.3

6.1.1.4

6.1.1.5

6.1.1.6

6.1.1.7

Road construction - Earth moving activities during road
construction will displace rocks and soil along road cuts
which could later be transported by run-offs into existing
watercourses.

Dusts coming from motor vehicles that travel along roads in
built-up areas can pose health hazards to people who have
taken up residences nearby.

Silts and other forms of sediments that are carried by
surface run-offs may be deposited in watercourses which
could adversely affect water quality and increase turbidity.
This could also affect the groundwater recharge and/or
percolation thus adversely affect drinking water supply, in
the nearby community, as well as bring harmful effects on
the agricultural productivity of lands downstream.

Photosynthetic processes of the useful aquatic flora in the
affected waterways may be reduced and could negatively
affect whatever benthic activities of marine organisms and
other aquatic habitats that could still be present.

Migration of forests habitats as a result of the noise and
other disturbances created by equipment and exploration
activities.

The construction of exploration access roads to various sites
could increase accessibility to the remaining forest cover and
thus open these areas to the exploitation of man, i.e., slash-
and-bum kaingin farmers.

Temporary camps can generate organic and inorganic
wastes which may contaminate nearby creeks and/or rivers.

6.1.2Surface disturbance ON the mineral property

6.1.2.1

6.1.2.2

Road construction - Earth moving activities during road
construction will entail removal of the vegetative cover, no
matter how limited. The affected area will then be subjected
to the erosion processes by torrential rains and/or run-offs.
However, during exploration, the clearing and brushing of
foot trails will create only minimal disturbance on vegetation.

Short & narrow access roads for diamond drill rig machine
may be constructed during the 1* year. This will connect
from the existing barangay roads into the drill sites. Access
roads will facilitate easy travel of exploration equipment from
one station to another and for manpower mobilization.

Holes and/or depressions are created in the ground during
trenching, test-pitting, geochemical sampling (approx 0.3
meter deep & about 1 to 5 kilograms samples per hole) and
IP sampling (1 square meter & 0.3 meter deep). However,
only a minimal number of test pits and trenches will be
introduced during the exploration period.
6.1.2.3 Survey traverse and stations

A survey program to locate the boundaries, monuments and
drill sites will be implemented. This activity will involve the
brushing and clearing of leaves and branches of trees which
will render minor negative environmental effect on the
vegetative covers.

6.1.2.4 Field camp facilities

Temporary campsites will be located at least 100 meters
away from creeks and/or river systems and will be provided
with proper latrine facilities. A waste segregation scheme will
be introduced to encourage recycling and to lessen the
volume of waste generation. Bio-degradable waste will be
dumped in pits which will be covered with soil and
revegetated before site abandonment.

6.1.2.5 Drilling pads and sumps

Sumps (7 meter x 1 meter x 0.5 meter) and pads (10 meters
x 10 meters) will be constructed during the 1° year since 7
diamond drill holes will be sunked in the project area. Every
drill station shall have its corresponding drilling sump and
provided with drums for water supply. Ground leveling over
small areas and limited clearing of vegetation will be
implemented in setting up these 100 square meters drilling
pads. Vegetation will be removed for the purpose. Sludge
materials, mud, additives, polymers from diamond drilling
operations, although contained in sumps and rehabilitated,
may still pose minimal adverse effect due to surface run-offs.

The use of environmentally friendly bio-degradable additives,
chemicals and effluents in diamond drilling operations will be
promoted if necessary. However, it is foreseen that only
bentonite and/or portland cement will be used during drilling.

6.1.2.6 Waste/rock dumps

During the course of exploration, very minimal amounts of
rock or waste will be produced. It is projected that only in the
channeling, trenching or test pitting activities shall
rock/waste dumps be produced. Since these activities will be
introduced in the area on a limited basis, there will be slight
to no adverse effects on land during the exploration period.

6.2O0n Hydrology and water quality

6.2.1Trenching and driving of exploration adits/tunnels in highly pyritic
zones below water tables could be potential source of acid rock
drainage. No chemical substances are planned to be used during
exploration. We shall minimize stockpiling and accumulation of
unwanted debris or waste. Immediate backfilling of excavations will
be done upon work completion.

6.2.2Silts and other forms of sediments that are carried by surface run-offs
may be deposited in watercourses, which could adversely affect
water quality and increase turbidity. We shall put up settling ponds
and/or sediment traps where necessary.
6.2.3Silts carried by run-offs could be deposited in shallow water channels
to form deltas that will act as obstruction to the free flow of water
which will result in changes to the drainage patterns and even induce
minor flash floods in some low lying areas. We shall provide proper
drain channels and direct the flow to siltation/sediments traps.

6.30n the ecology

6.3.1Road construction activities, site preparation of diamond drill sites,
test pitting and other excavation exercises will change the original
land form which could adversely affect the natural aesthetic view of
the area.

6.3.2Migration of forests habitats as a result of the noise and other
disturbances created by equipment and exploration activities.

6.3.3Dusts coming from motor vehicles that travel along roads in built-up
areas can pose health hazards to people that have taken up
residences nearby.

6.3.4Displacement and/or loss of flora and fauna may occur as a result of
clearing operations and noise generation.

6.4On socio-economic effects

6.4.1The project could infuse some involuntary modification in the present
lifestyle of the residents in the area. In this regard, avenues of
change in living conditions could be opened with the creation of new
opportunities like employment and other income generating activities
with accompanying provisions for education, health, business and
other mobility-related activities which overall carries a positive
environmental effect.

7.0 ENVIRONMENTAL MANAGEMENT MEASURES AND COSTS

7.1 Progressive rehabilitation/restoration of areas subject to exploration
7.1.1Maintenance of roads and embankments

As a management measure, adequate design will be implemented for
any new road construction require giving emphasis to soil conditions,
drainage and proximity to waterways. Roads that are properly laid out
and constructed on moderate gradient will result in fewer incidences
of soil disturbance. Planning of new roads will give consideration to
those areas to be accessed first. New and existing roads will be
permanently monitored during rain periods, so that appropriate
measures can immediately be implemented to protect and/or
minimize erosion and siltation of water courses. Whenever
necessary, roads sections that are likely to be eroded by surface run-
off will be amply protected by rip-rap or retaining walls to prevent
erosion. Trees will also be planted at roadsides. We shall use
existing access tracks as much as possible.

7.1.2The construction of appropriate-sized pits will be done adjacent to
every diamond drill hole to serve as catchments for drill refuse such
as silt, mud, sludge, additives, effluents and other drilling ingredients,
thereby preventing its inadvertent transport to the existing waterways.
After every drilling operation, we commit to immediately backfill the
area and the areas affected will be planted with grass species as

u tiger grass; ipil-ipil wildings, creeping vines, falcata or other varieties
of fast growing trees to restore vegetative cover and/or original
ground condition and aesthetics.

7.2Management of stockpiled rocks/wastes

- 7.2.1After data gathering and sampling, test pits and other exploratory
holes will be backfilled up with soil if not the original excavated
material and subsequently planted with grass species as tiger grass;

= ipil-ipil wildings, creeping vines, falcata or other varieties of fast
growing tree to restore the vegetative cover and/or original ground
condition and aesthetics.

The top soil will be stockpiled separate from the subsoil for proper
backfilling and revegetation. Each stockpile will be maintained at
= minimal heights and low angles.

7.2.2We will maintain contour terrace barriers or hedgerows across bare
7s or unvegetated high-gradient slopes which will be planted with
closely spaced madre de cacao and creeping vines as a meas of

erosion control and avert soil erosion.

7.2.3Access roads to drill sites will be kept to the absolute minimum and
sufficiently protected from erosion by maintaining an effective
drainage. After drilling, these roads will be planted with grass species
as tiger grass, ipil-ipil wildings, creeping vines, falcata or other
varieties of fast growing trees to restore the vegetative cover and/or
original ground condition and aethestics.

7.3Drivers of company contractor and other authorized vehicles entering the
mining property will be cautioned against speed driving particularly in built-
up areas, both for safety and dust control measures.

7.4Handling of toxic and hazardous materials

a Only environmentally friendly and biodegradable drilling additives,
polymers and other ingredients will be used. Refueling will be carefully
done to prevent soil contamination by using bunds with impervous linings.

u Water recycling will be implemented thru the use of tanks and ponds in

each drill site.

15) 7.5Accommodation of other economic activities

7.5.1We will maintain a fair and equitable employment program giving
u Priority to the indigenous members and/or residents of the community
without necessarily sacrificing the need to employ qualified technical

personnel.

7.5.2We will always respect the rights, culture, traditions and lifestyle of
the cultural/ethnic minorities, if applicable.

7.5.3Certain retail business such as sari-sari stores, carinderia or "tabo-
sa-banay" is foreseen to slightly increase.
—

7.6 Alternative plans for affected flora and fauna

Most exploration activities only creates minor and adverse effects on flora
and fauna. There are no rare or endangered species existing in the area.
Vegetation clearing will be avoided as much as possible and noise
generation will be kept its barest minimum.

7.7 Socio-economic mitigating measures

7.7.1After approval of the MPSA, a program of information campaign
conceming the Company's exploration agenda will be launched
among its employees and the local population through the local
government units (LGU's) and non-governmental organizations
(NGO's) to make them aware of the environmental protection and
other mitigating measures that will be implemented in the course of
the exploration activities. The campaign will be conducted prior to the
start of exploration activities.

7.7.2Environmental awareness will be promoted to all employees and
contractors. Accepted safely practices will be observed in all
exploration activities and appropriate safety equipment, e.g., safety
glasses, helmets, boots, raincoats, canvass covers, etc.

7.7.3We will encourage the general public's participation in monitoring
environmental degradation and/or potential hazards to life, property
and ecosystem as a means of safeguarding the environment.

7.7.4We will maintain close community relations with the local population
through the local government units (LGU's) and non-governmental
organizations (NGO's) with the aim of gaining their support by
making them aware of the ultimate company objectives and the
economic benefit that the project can bring to the community.

7.7.5Just compensation will be provided to private property owners that
may be disturbed by the project. Representatives from the local
government units (LGU’s) and local communities (NGO's) will be
consulted on the merit of each claim and what proper compensation
to make.

7.8Abandonment measure

7.8.1Acid rock drainage will not be generated during the exploration
period. Extensive pyritic zones are not expected to be encountered.
As a precautionary measure the immediate pugging by cap or drill
plug of all drillholes will be done after completion of drilling.

7.8.2Payment of just compensation will be made for any damaged crops.
We will see to it that all liabilities have been addressed/cleared
before leaving the area.

7.8.3Backfilling, revegetation and/or planting of trees on drilling pads,
sumps and roadsides will be done before abandoning the area.

7.8.4Access roads will be turned-over to barangay for use by the
community residents.

7.8.5Pulling-out of exploration equipment, drill rig and accessories and
cleaning of the site that were affected by the operation will be done.
7.8.6We will meet the community after the project has been accomplished
to give them the information with regards to the findings and future
company plans involving the area, if there is any.

7.9ENVIRONMENTAL MANAGEMENT COST ESTIMATES

—~—

7.9.1YEAR 1
Cost Parameter Amount (Pesos)
Labor 20,000.00
Materials and supplies 20,000.00
Revegetation 20,000.00
Environmental Baseline Sstudies 500,000.00
Community relations =
Sub-total a
NOV 27 2002
7.9.2YEAR 2

Cost Parameter

Labor
Materials/supplies
Erosion Control
Revegetation Program

Training/Seminars on Environment

Community relations
Sub-total

Total Environmental Cost

Amount (Pesos)

20,000.00
30,000.00
25,000.00
25,000.00
20,000.00
10,000.00
P130,000.00

P700,000.00

8.0 NAME AND SIGNATURE OF PERSON(S) PREPARING THE EWP:

Lun

Cesar O. Romero
Consulting Mining Engineer
Registration No. 882

PTR No. 30478241
January 31, 2002

Quezon City

“D CrultH Maced

Renaldo N. Maceda
Consulting Geologist
Registration No. 323
PTR No. 30478217
January 31, 2002
Quezon City
9.0 PLAN OF THE PROPOSED OPERATIONS

TAILINGS POND No;

YES sin po StaNa RISK

ee

SIANA OFEN PIT

BELLANG

Proposed Drill Hole

&

GENERAL LOCATION MAP

me _f

~ __GREENSTONE RESOURCES NL [ror samane PHILIPPINES
Drawn: CAD Innovations
a ° 100 ~ 200 306 600 Projection: WGS84 Zone 51 Northem Hempishere File: Stana_General_Location WOR

Seale 1: 10,000
esdOL

| PeUlE}U/eU 6g |M Base OU} JO [ads jenjeU ou) E[qissod Se YonW SYD
uoneyiqeyel

eassaiBodd Jo} wesBoid uojeJojdxe ey) Buunp Alesinu e ysiiqeyse Jo / pue ulejuley oO

j0sdo) palidyoo}s ey) Bulpeeds Aq Uo}e}9BeA fesnjyeu Jo YMOID ey) eBesNOOUS O

uol}e}9B8A Jo sso}

"Peonponul 6g [lim
sedeios uooW ‘uoNe}eBa Jo Ssoj pUue UO!SOJe jUsAed 0} pezi|ige}s ale Sadojs yey) eINSUS OL O
pue yymoi6 jueld jeunyeu ajowwold 0} JNojUOS ey) Bulddiy Oo

uonoedwoo ios

(uogesedaid
ped yup ‘Buyjup
4eBne ‘seyoueny ‘syd 189}

Bally Welolg ey} UD

00°000'0s HS JO GINSO|OUZ O ‘uoyonjsuoo des ‘spucd
“Uo|HOd payeAeoxe OU} 0} YDeq SeOD papose aq JIM JOAS}EYM JEU) OS UOEABOXO Ol} JO Opis Buyyas sof) uoeneoxy
daddn ey) ye Jo seese Ud}soJe aUOJd-moj ay} ye INd @q |!eYs al!dyD0}s By} e[qissod se yon syO uolsose
{uo|soue yuereud 0} sjeuUeYo UJeJp Uj paplAcud eq |leYs Seese BUOJd UOIsOJe Jo sajidyD0}S 0
se[Bue Mo} pue sjyBley ejqesep|suoo ye peuleyuyew eq jJeYys ej!d4O0}s yoke pue
uonejaBanei pue Buryiyyoeq sedoud Jo; jlosqns ay} Woy ejesedas pajidyooys eq jJeys j}osdo} ey, Oo
UoHediios YOM Uodh UOHeAeoXe jo Bulpoeg eyeipeww) O Aqsiessed 0} os juapiooe
Aqsiassed 0} ssapuiuas Ajayes se suBis / soojsep Bulwem epiAoid O Jo sjewyue Aesjs jo juowdesjuQ
‘s6imy pue sedoi Bujsn uoneAeoxe Jo Bulpuey O
UoHajdwos yom Uodn suUOeABOXe 30 BuIIyHOeq eye|PewLU] O seoynbsow (uoperedasd
UoReAeoxe AUE WO JO}EM JO UONe|NUINDB jUeAeld 0} PepiAold eq ileus eBeulesp sedolga | Aueinoiped syasut jo uoNEJoptold ped ilup ‘Buyup
ann : : “@OUBUB|UTEW saInseeu UONEIGeUS! Jo) SUH : : (genes bars 4 ‘sud said - Bay yafold oY) UO
00'000 OF ejdwe @ai6 0} jusWwUopuEge eJojaq yng UORa|dwod joelosd Jaye UONE\Ses0Je1 Jo UOHE}eBeAeY O uopeAoxe 0} “ano conpnecna’
“UOHa|TUIOD YOM UOdN UOHEABOXe Jo Buljipjoeq eyeIpewuy] O anp sease pajgejas Jo uolssesdaq . =
‘SPOJe pojedulod ye pajonpuco eq jjeys Bulddiy o
Uone|dwoo je618) ey} Joye Ajayeipoww! Bose yy 11}9eq 0
"UaWUOpUEge B15 elojeq
payeyeBene pue |!OS YyJM pesaAod aq jI/M YoIYyM ‘syid ul pedwinp eq jj! ejsem ejqepesSepoig O uojeseueb Base jelosd ey} apis}no
“UojeIeueb o}SEM JO SUUNIOA e}sem Aioyesoge| pue sjsewog Asoyesoge| yiysexew
; 8u} Uesse| 0} pue BuljoAoes eBeunooue 0} peonpo.ju! @q |IIM eWayos UONeBelBes o}seM YO / duseoaseg jo UO|s|AOlg
00°000'0¢ ‘SOUBUBIUIEW ped JejnBe jONPUuoD O
Toso Woy
J! Juadesd 0} Sajidyoo}s ey} Jeno pue sepispeos Buoje sqnuys / sesses6 Jo YMoJB ey) e}OWOld O iene fen Bau j99[old OY) BpIsINO
Te}SBM JO SUgep pajUeMUN jo UORe|NWNSOR pue Buljidyoo}s SziWIUIW O ° 40 femubiy inion woy
‘sdes} S}USWIPAS / UOHE}!s 0} MOY OY) JOaJIP pue sjeuUeYo UleJp Jedoud BpIAc!d A sajnol sseo0e Jo BulpesBdn
sadojs Buoje sajidyoo}s yon jo jyBiey ezIWIUIW Oo. JO UOHeJO}seL ‘UoHONNSUCD
jeSSe0eU pelleep S}} eleym Sdeq juaWIpas JO / pue Spuod Buljes dn indo Iquny | UOREHIS
eiqissod se Yonuw se sydeq ssecoe Buysixe osno WOHE}aBA JO SSO]
4i390Ng ~_UNIWLINNOD) SSENSVSW ONILVOILIN 193443 WILNSLOd BOYNOS REF

XILVIN AYVIIANS 1V.LNAIWNOUIANS
€407

00°000'02

ISduINp jedjojUNyy OF jesodsip 40 Buljokoe eiqissod Joy
2}/S UY} JO JNO Uaye} PUR PeyDeII09 aq |IIM 8}SeM OIUeBJOU! 84) aI1YM S}id U! paling 2 aysem
o1ue6Jo ‘6uidwinp e}sem Jo payeuBisap oq jIIM J0}2M Jo eounos Aue wos Aeme oy!s oyloads yO

BUN} PUe BJOY SATISUSS eoedSIP
Aew ‘eouesinu jensia ‘uonn|
Jayem ‘weiqosd yyJeay ‘Yopo jnoy

uoleseuab ajsepy

SeOUSHe JUSWUIOAOD paulsouod 0} payodas
8q |IM 20Ua}S)xe S}! PUB Papione aq |I!M BUNE} pUe BJOY Jo JeIIGeY Je1Oeds se paynuep! sealy O

Bune}
pue Buoy Jo sejoeds ese Jo $so7

WunwulW }sa7eq
sy 0} }doy 20 IM uoneseueb asiou pue ejqissod se yon se paploae eq |IIM Buea UoNe}ebe, 0

euney
ue eJoY Jo $soj / uaWsde|dsIQ

uojeseuaB esiou
pue uonejaBen Jo Buuea|o

ABoj00R

00°000'00S

9}seM elqepes6epolq-uou ‘e\qejofoeJ-UoU 9]1YM syd Ul paling eq |!eYs ejsem elqepesBepoig O
‘UOHeIOUSB 8}SEM JO BUIN|OA
84) Ussse] 0} pue BuljoXoes eGesnooUs 0} paonpo.ju! 9q ||IM eWayos UONeBasBes oJseM YO
Sono; SULje] Jedosd Gym paplAcid oq
[lla pue Wess JeAy Jo / pue syeeu0 Woy Aeme sie}@WU OO} }SB9] JB Po}2d0) aq IIIM SayisdweD O

SGP PeyeUBisep SAyjedioIUNW OU} Je [esOdsip Jo) EYS ey} JO Ino jyBNoIg eqIjeys |

9}SeM pajejad UBWNY Jo UoeJeUeB
0} ONp JayeM JOAL JO UOHEUJWE}UOD

Budweo

"palor OY} JO UONeIqeyss SAjssesbold OU} Ul pesn Ajeyeipeuuu| eq Jo efdyoo}s
HOS OU} YIM Pax JoUy!e @q IIIA S]eUa}eW IIS “WEIYa spuod ples ey) eyew oO} AYeInBas euop
8q |JEYS LONE} Seq “AjUO JeyeM Jeal9 Jo aseejad ay) }lUUad pue spuod yIs AeJodwe} eplAdd G

isdes} sjuouy|pas / WIS ep|Acdd O

Aypiquny / uoneys

Uo}e2}@69A jo Buuesjo

up yore Ul spuod 7 syUe} JayeM JO UO|s|AId YBNI) poyuawe|duu] eq j1IM Buljokoed Joe O
WoHeUTWE}UCS

HOS yuaAad 0} [eUE}eW sno|AJeduyy YIM peu) pue spUNg YIM paplAgud 9q |jeYs sease Buljenjoy O

Taigissod se YonW se pasn oq jjeys spiny Buljup eiqepesBepoig o

UONBUIWE}UOD |]OS pue Ja}e\\

sjeojeyo Burjjup Jo esn

*SJOOM OU} JO YIBOY OU}
ye}oud 0} ose Inq e|npeyos Jom ay} Jdrusip pue UO!J}EAeOXe ey} OjU! BuIOB LWo4) JeyeM JUaAsd
0} AlUO Jou Joo) SSeAUED B YIM PapiAosd @q |IIM 87e}S EANOE s}! BUUNP Seyouss} pue sjid jseL. o|

“paje|duoo aie Apnjs ey} Joye Jo ueye] oe sojdwes posisop
eu} Joye Ajeye|pewuy sejoy |Up Jo Bul6Gnjd pue seyoue.; pue syd ys9} Jo Burjyyoeq eyeipeww) o

UONeyIS

uoneAeoxe

Aen
Jayeqy pue ABojosphy

4i390na

UN3WLINNOD) STENSVAW ONILVOILIN

193443 WILN3LOd

BOwNOS

LETS

XIM.LVIN AYVININNS IVLNAIN

NOUIANS

€dO€

OD ZO-LE -b ‘LeZSLPOE ‘ON Ud

6S¢ ‘ON ‘Boy

OD ZO-bE-b ‘LLZBZPOE ‘ON Ud ys!Bojoed Buyjnsuog
€Ze ON ‘Bay Zeg ‘ON ‘Boy

ys!60j089 Buyjnsuod Jeeul6uz Buu, Buyjinsuog

VQ39VW ‘N OC IVNSY OXYAWOH "0 YVSS9D

wye07 . 2, 4
” sa) 6 77h UAV dad UO / GNV LNSNOdOUd AO FUN.LVNOIS ?)

uonoag Ayiend Jaye pue ABojospAH 84} U! pepnjou! s} Buueyye UOHeUUOJU] EUIJaseg JO} }eBpNg :e}0N

00°000'002 d 3805 12301
einyino
“@OUIAO, / AUIEdIOJUNY PAWSOUOD OY} JO SjUAp|sal {Je 0} UAAIB 9q |JeYs JUBLUAO|dWWA Jo} SeLOUG O / SUo|PeL} JO SSO] pue sjUEpIseL uone6iw eseesou}
yJeuUOSIed jed|UYD9} 0} $3610 JUAp|sel-UOU Jo BULTY ou) yy diysuonejas snjouowweysig
00'000'0z JeuuosJad ||2 0} paplAoid eq jjeys Buyjpuey juetudinbe Jadoud pue Ajejes uo Bujuled, Oo |
“OM 0} 1 POPU! Oe
Aeyy yey) eouBINSSe UB Se LONEUIWEXe JeOI|PAW B O} }ILUGNS 0} padinbaJ eq |} Bully 0} JoUd SJexI0M II 0 SJBJOM 0} SPJEZEY YESH Uo}puco Buyom eyesun
“Kue|nBes wauj 0} pepsosoe
8q |IIM UOUaHe jeoIpaw Jedosd pue yuadinbe aAljoejosd YyM pepiAoud eq jes seeAojdwoe |iy 0
yaoi Ou} JO Oj!] Gl} Joye UBAS pasn oq 0} peWaap Sapisped! ye pajueld oq jjeus See O
Uo|sole juaAed
nani 0} paBesnooue eq |JeYys UoNe}eBHeA Jo yywos6 pue papiAoid eq j}eYs seoJe oUOJd JeyeM ye SUIeJp 91ge, 0
Go}d00'02: “AyeinBed peyonpuoo eq jfeys eoueUa|UIEW peoy O uojeseueb }sng S@DIY@A Jo JUBWaAD\)
Tpoued JeWLUNS 64) BuUNp JejeM Uji pedelds ©q |jeUs Speoy O speya
TsBale pojyeindod ye Aljejoadse poyeinbes DILUOUCDE-O100S
8q |IIM peads sjau pue ejqissod se yon se speod Buysixe 0} payujsed eq |/eys Ouyes} Je;NIYeA O ‘
00'000'0} “ue s] Jauj j] ‘eese ot) BujAjOAU! sue|d AUeduioo oinjny pue SBuIpuy eu} OF
pueBes YM UOEUOJU! EY} Way) BIB 0} paysiidwiosce useq sey yoslosd ey} Joye A}IUNWWOO ey} }99/N 0
“PaTosd OY} JO SN}BIS SU} UO |}e; JoyoesUOD OU} pue sjuepises ey) uoneyuewe|dut
ue eAj6 0} s6ujeew sejnBes Jo yonpuod B YBnosy} AyUNWUUCS BY) YIM UOReOIJUNWWOD Uedo Ue deay o | Usemjeq sdiysuoyeiel snojuoWWeYsig | yoefosd Uo UOReWWOUISIW)
00'000'oL “KuedWos 64} Jo SwelBold oy) JO pauuojul-jam
N97 eu) puke sjuepised ‘jeuUossed ey) desy 0} UoHE}USWE|dUU! pafoud EY) e1OJ9q SANIANOB OI WNPUOD O
“paloid ayy Aq paginisip eq Aew! yeyy SiouMO Aledo epiAoid 0} UolesUedwoo jsnl e eplAGid O SOmIANOe
peloid ‘O|WoUOdaE!90s Jo UELUaDR|dsIq uoneyuewe|duy oafosg
S1Y} 0} UOEJOJ Ul eigey!eAe gol Uo Ayoud sjuapisas jeoo) Bulai6 Aq seniunyoddo juewAo|dwe ejowolg Oo |
i390na UNIWLINNOD) SAYNSVAW ONILVOLLIN 41934343 IWILNSLOd aOYNOS vVaev

XIMLVIN AMVWIANS 1V.LNSIWNOUIANS

SOUBUSIUIEW
““uononpal 8 “d i
Bulmag jo eoueuazu!

AING [BO|WEYooID Bi

NOILVYOdYOS SADYNNOSAY OOF

) )
